Citation Nr: 1236275	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-46 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for squamous cell carcinoma of the left true vocal cord, including secondary to inservice exposure to herbicides.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2012, a Travel Board hearing was conducted before the undersigned Veterans Law Judge; a transcript of the hearing is in the claims file.

The issue of entitlement to service connection for throat cancer has been recharacterized to properly reflect the diagnosis given to that disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1968 to May 1969.

2.  The Veteran's right ear hearing loss existed prior to and was aggravated during his active military service.

3.  The Veteran's current left ear hearing loss cannot be reasonably disassociated from his military service.

4.  Squamous cell carcinoma of the left true vocal cord (larynx) has been diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 3.385 (2011).

2.  The criteria for service connection for squamous cell carcinoma of the left true vocal cord (larynx) have been met. 38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting the Veteran's claims of service connection for bilateral hearing loss and for squamous cell carcinoma of the left true vocal cord.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Aggravation of a pre-existing condition beyond the natural progression is presumed where the disability increases in severity over the course of service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This presumption is rebuttable by clear and unmistakable evidence that the increase is attributable to the natural progression of the condition.  38 C.F.R. § 3.306(b).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Bilateral Hearing Loss

The Veteran served on active duty in the Army from November 1967 to November 1969, including service in the Republic of Vietnam from May 1968 to May 1969.  His report of separation, Form DD 214, listed his inservice specialty as a crane operator.  It also noted that he received Sharpshooter citations for both the M-14 and M-16 rifles.  

The Veteran's November 1967 induction examination listed a diagnosis of reduced perception to the right ear.  An audiological evaluation at that time revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
20
60
65
LEFT
0
0
0
-10
15

His service treatment reports are silent as to any complaints of hearing loss.  The Veteran's October 1969 separation examination listed his ears as normal.  An audiological evaluation at that time revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
5
LEFT
0
0
0
/
10

In April 2007, the Veteran filed his present claim seeking service connection for bilateral hearing loss.  Through statements and testimony, he contends that his current bilateral hearing loss is the result of inservice noise exposure.  He reported having been exposed to acoustical trauma during service, including exposure to machinery noise and artillery fire from 105 millimeter howitzers; and denied having any significant post service noise exposure.  He testified that he first noticed his having hearing loss during service, and that this condition has continued to worsen ever since.

In September 2007, a VA audiological examination was conducted. The VA examiner noted that the Veteran's claims file had been reviewed.  The report noted the Veteran's history of decreased hearing acuity for at least the past 30 years, and tinnitus which began during service.  It noted his inservice exposure to mortar and gun fire, and that there was no history of any noise exposure before his military service, as well as no occupational or recreational noise exposure thereafter.  An audiological examination was conducted and revealed mild to profound sensorineural hearing loss, as defined under 38 C.F.R. § 3.385.  The VA examiner opined that the Veteran's tinnitus was related to his military service.  

An August 2008 VA examination addendum noted that the Veteran's enlistment examination revealed high frequency hearing loss in his right ear when he entered into the military.  The VA examiner noted that the Veteran's audiological examination performed upon his separation from service was invalid.  The VA examiner then opined that as there was no reliable exit audiological evaluation with which to compare the Veteran's induction examination, any attempt to determine whether his hearing loss worsened during service would require speculation.  

At the March 2012 hearing before the Board, the Veteran's spouse testified that she first noticed the Veteran having difficulty hearing after he returned from military service.  

In September 2009, the RO issued a rating decision which granted service connection at a 10 percent evaluation for tinnitus, effective September 25, 2007.

The Veteran's statements and testimony are competent evidence to relate a history of noise exposure during service.  Further, there is no reason to doubt the credibility of his statements.  Accordingly, the Board concludes that the Veteran was exposed to acoustical trauma during service.

The Veteran's statements are also competent to relate a history of having difficulty hearing which began during his military service, and has continued to worsen ever since.  Moreover, this contention is supported by the testimony received from the Veteran's spouse, and the September 2007 VA examination report noted the Veteran's inservice history of acoustical trauma, and also noted that the Veteran had no history of occupational or recreational noise exposure.

The September 2007 VA audiological examination establishes that the Veteran has current bilateral hearing loss.  38 C.F.R. § 3.385. 

The law does not require evidence of a hearing disability in service.  Instead, there need only be a basis for attributing the current disorder to an injury in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As for the Veteran's right ear hearing loss, it is shown that this condition preexisted the Veteran's entrance into military service.  Nevertheless, credible evidence of record indicates that: (1) the Veteran first experienced noticeable hearing loss in both ears during his military service; (2) his only significant exposure to acoustical trauma occurred during his military service; and (3) he has continued to have difficulty hearing ever since his separation from service.   

Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss was incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  





B.  Squamous Cell Carcinoma of the Left True Vocal Cord

The Veteran is seeking service connection for squamous cell carcinoma of the left true vocal cord.  He attributes this condition to his inservcie exposure to herbicides, including Agent Orange.

Service connection may be granted on a presumptive basis for certain diseases for those who served in the Republic of Vietnam during the Vietnam era, as a result of his or her presumed exposure to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(iii).  The diseases for which service connection is presumed includes respiratory cancers and, specifically, cancer of the larynx. 38 C.F.R. § 3.309(e). 

The Veteran's service personnel records indicate he served in the Republic of Vietnam from May 1968 to May 1969.  Private medical records demonstrate he was diagnosed with stage I squamous cell carcinoma of the left true vocal cord in November 1999.  He is subsequently shown to have undergone radiation therapy to treat this condition.

Vocal cords are an element of the larynx.  Since the Veteran is presumed to have been exposed to herbicides during his confirmed Vietnam service, and he has been diagnosed to have one of the diseases for which service connection may be presumed due to such exposure, service connection is warranted on a presumptive basis.

The Board finds no competent affirmative evidence sufficient to rebut the presumption of service incurrence under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(d).  In a September 2007 VA respiratory examination, the VA examiner opined that it was far more likely that the Veteran's vocal cord cancer was secondary to his chronic esophageal reflux disease than his Agent Orange exposure.  The VA examiner, however, provided no basis or rationale for this opinion.   

Accordingly, service connection for squamous cell carcinoma of the left true vocal cord is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for squamous cell carcinoma of the left true vocal cord is granted.


REMAND

The Veteran is seeking service connection for sleep apnea.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The evidence of record indicates that the Veteran does have a history of snoring since his military service   At the March 2012 hearing before the Board, the Veteran testified that he began snoring during his military service, and that this condition has continued to worsen ever since.  The Veteran's spouse testified that she first noticed the Veteran's snoring after he returned from military service, and that this condition has continued to worsen ever since.

The Veteran and his spouse can provide competent evidence of simple medical observations, such as snoring.  They, however, are not competent to provide a complex medical opinion regarding the etiology of Veteran's claimed sleep apnea.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In addition, the Board has granted service connection for squamous cell carcinoma of the left true vocal cord.  This condition, and its resulting radiation therapy treatment, may have aggravated the Veteran's sleep apnea.

Under these circumstances, the Veteran should be scheduled for the appropriate examination to determine whether his sleep apnea was caused or aggravated by his military service; and if not, whether it has been aggravated (i.e., increased in severity beyond the natural progress of the condition) by his now service-connected squamous cell carcinoma of the left true vocal cord.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him during the course of this appeal for his sleep apnea.  Records for all treatment not already of record should be sought, and all attempts to secure this evidence must be documented in the claims file by the RO.  

If these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for a VA examination to address the etiology of his current sleep apnea.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  A complete rationale must be provided for any opinion expressed.

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea either began during or was otherwise caused by his military service.  

If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's sleep apnea was aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected squamous cell carcinoma of the left true vocal cord, status post radiation treatment therapy.

In answering these questions, the examiner must address the Veteran's and his spouse's recollections that he has been a snorer since his military service, as well as the fact that sleep apnea was not diagnosed for a number of years after separation from service. 

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  A complete rationale for all opinions must be provided.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


